FILED
                           NOT FOR PUBLICATION                              OCT 06 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KEVIN DARNELL BRYANT,                            No. 14-55351

              Plaintiff-Appellant,               D.C. No. 3:09-cv-01334-WQH-
                                                 MDD
 v.

SELEAINA ANN THOMAS; et al.,                     MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      California state prisoner Kevin Darnell Bryant appeals pro se from the

district court’s summary judgment and dismissal order in his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004) (summary judgment); Starr v. Baca, 652 F.3d
1202, 1205 (9th Cir. 2011) (dismissal under Federal Rule of Civil Procedure

12(b)(6)). We affirm.

      The district court properly granted summary judgment for defendant Thomas

because Bryant failed to raise a genuine dispute of material fact as to whether

Thomas was deliberately indifferent to his joint pain and other medical needs. See

Toguchi, 391 F.3d at 1060 (deliberate indifference is a high legal standard; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference).

      The district court properly dismissed Bryant’s deliberate indifference claims

against defendants Levin, Scribner, Edwards, Vrooman, and Sepulveda because

Bryant failed to allege facts sufficient to state a claim for deliberate indifference to

his medical needs. See id.

      The scope of this appeal does not include review of the district court’s

September 8, 2015 denial of the post-judgment motion filed on December 12,

2014. See Docket Entry No. 34.

      The district court did not abuse its discretion in denying in part Bryant’s

motion to compel additional discovery because the requested discovery was either




                                            2                                     14-55351
not relevant or could be obtained from Bryant’s medical files. See Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review).

      We do not consider Bryant’s contention that the magistrate judge erred in

denying his motion for appointment of a medical expert because Bryant failed to

file timely objections to the district court. See Simpson v. Lear Astronics Corp., 77
F.3d 1170, 1174 (9th Cir. 1996) (“[A] party who fails to file timely objections to a

magistrate judge’s nondispositive order with the district judge to whom the case is

assigned forfeits its right to appellate review of that order.”); see also Fed. R. Civ.

P. 72(a).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            3                                    14-55351